Exhibit 10.1

 

March 23, 2009

 

Dear Hong Liang Lu:

 

On March 23, 2009, the Compensation Committee of the Board of Directors of
UTStarcom, Inc. (the “Company”) accepted your offer to voluntarily reduce your
base salary.  Effective as of the date hereof, the Company will reduce your
current base salary by twenty percent (20%) for a one year period expiring
March 23, 2010 (the “Salary Reduction”).

 

Notwithstanding this Salary Reduction, your base salary, as in effect
immediately prior to the Salary Reduction (the “Pre-Reduction Rate”), shall be
deemed and continue to be your base salary for all other purposes under any
employment agreement between you and the Company and under the Company’s benefit
and personnel plans, programs and policies, including without limitation,
bonuses, equity awards, severance payments, change in control payments and any
other benefits, to the maximum extent permitted by law.  For example, for the
avoidance of doubt, any severance benefits payable to you in the future pursuant
to that certain Amended and Restated Change of Control/Involuntary Termination
Severance Agreement, dated January 30, 2008 by and between the Company and you,
as amended (the “Severance Agreement”), and/or any other Company plan or
program, shall be calculated without regard to this Salary Reduction, and any
bonus payable to you for 2009 or 2010 shall be calculated without regard to this
Salary Reduction.  Commencing on March 24, 2010, your base salary shall revert
to the Pre-Reduction Rate, subject, however, to any merit increases, which merit
increases shall be based upon the Pre-Reduction Rate.

 

You hereby acknowledge that the Salary Reduction is a voluntary decision by you
and shall not constitute “Good Reason” under the Severance Agreement, any other
agreement between you and the Company or any other Company plan or program.  You
hereby waive any rights to receive severance benefits pursuant to the Severance
Agreement or otherwise as a result of the Salary Reduction.

 

Except as specifically set forth in this letter, the Severance Agreement and any
other agreement between you and the Company remain in full force and effect
without modification.

 

Please acknowledge receipt of this letter agreement and your acceptance of the
terms hereof by signing below and returning the signed copy to the Human
Resources Department.

 

 

 

Sincerely,

 

 

SVP, General Counsel, Secretary and Chief Ethics
Officer

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED TO:

 

 

Signature:

 

/s/ Hong Liang Lu

 

 

 

 

 

Name printed:

 

Hong Liang Lu

 

 

 

 

 

Date:

March 23, 2009

 

 

 

--------------------------------------------------------------------------------